Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
5th day of March 2019 (the “Effective Date”), by and between Hoth Therapeutics,
Inc., a Nevada corporation with offices at 1 Rockefeller Plaza, Suite 1039, New
York, NY 10020 (the “Corporation”), and David Briones, an individual residing at
[ ] (the “Executive”), under the following circumstances:

 

RECITALS:

 

A. The Corporation desires to secure the services of the Executive upon the
terms and conditions hereinafter set forth;

 

B. The Executive desires to render services to the Corporation upon the terms
and conditions hereinafter set forth; and

 

C. The Corporation and the Executive desire for this Agreement to constitute and
embody their full and complete understanding and agreement with respect to the
Executive’s employment by the Corporation.

  

NOW, THEREFORE, the parties mutually agree as follows:

 

1. Employment. The Corporation hereby employs the Executive and the Executive
hereby accepts employment as an executive officer of the Corporation, subject to
the terms and conditions set forth in this Agreement.

 

2. Duties. The Executive shall serve as the Interim Chief Financial Officer of
the Corporation, with such duties, responsibilities, and authority as are
commensurate and consistent with his position, and such other duties,
responsibilities and authority as may be, from time to time, reasonably assigned
to him by the Board of Directors (the “Board”) or Chairman of the Board of the
Corporation. In this capacity the Executive shall be responsible to lead and
manage all of the operations of the Corporation that are related to finance and
capital markets, including, but is not limited to, providing expertise in making
financial plan and strategy, and working with the Corporation’s U.S. legal
counsel and auditors to implement, monitor and oversee the Corporation’s
compliance with the requirements of the Sarbanes-Oxley Act of 2002, Securities
Act of the 1933, as amended, Securities Exchange Act of the 1934, and the
listing rules of the Nasdaq Capital Market and to advise the Board of the
Directors with respect to the Corporation’s internal controls and procedures,
including disclosure controls and procedures.

 

 During the Term (as defined herein), the Executive shall report directly to the
Chief Executive Officer and the Board of the Corporation. The Executive shall
obey the lawful directions of the Chief Executive Officer and the Board to whom
the Executive reports and shall use his diligent efforts to promote the
interests of the Corporation and to maintain and promote the reputation
thereof. 

 

The Corporation acknowledges that the Executive is the Managing Member of Brio
Financial Group, LLC and will maintain his position with the firm and will
continue to work for Brio Financial Group, LLC. The Executive will provide the
Corporation with his skillset and time on an as needed basis throughout the Term
of the Agreement.

 

3.  Term of Employment. The term of this Agreement shall commence upon the
Effective Date and shall continue for one (1) year (the “Initial Term”) from
such date and shall automatically be extended for additional terms of one (1)
year each (each a “Renewal Term”) unless either party gives prior written notice
of non-renewal to the other party no later than six (6) months prior to the
expiration of the Initial Term (“Non-Renewal Notice”), or the then current
Renewal Term, as the case may be. For purposes of this Agreement, the Initial
Term and any Renewal Term are hereinafter collectively referred to as the
“Term.”


 



 

4.  Compensation of Executive.

 

(a) The Corporation shall pay the Executive as compensation for his services
hereunder, in equal monthly installments during the Term, the sum of $60,000 per
annum (as in effect from time to time, the “Base Salary”), less such deductions
as shall be required to be withheld by applicable law and regulations. The
Corporation shall review the Base Salary on an annual basis and has the right
but not the obligation to increase it, but has no right to decrease the Base
Salary.

 

(b) In addition to the Base Salary set forth in Section 4(a) above, the
Executive shall be entitled to receive an annual cash bonus (“Annual Bonus”) in
an amount up to $30,000 if the Corporation meets or exceeds criteria adopted by
the Compensation Committee of the Board (the “Compensation Committee”) for
earning bonuses, which criteria shall be adopted by the Compensation Committee
annually after consultation with the Executive and which criteria must be
reasonably likely to be attainable. Annual Bonuses shall be paid by the
Corporation to the Executive promptly after the year end, it being understood
that the Compensation Committee’s determinations concerning attainment of any
financial targets associated with any bonus determination shall not be
determined until following the completion of the Corporation’s annual audit, if
any, but in no event later than April 15th of the year following the year for
which it is being paid (and if the Executive was employed as of last day of the
calendar year to which such Annual Bonus relates, then the Executive shall be
entitled to the Annual Bonus for such year, even if he is not employed by the
Corporation on the date the Annual Bonus is paid for such last year). The
Compensation Committee may provide for lesser or greater percentage Annual Bonus
payments for Executive upon achievement of partial or additional criteria
established or determined by the Compensation Committee from time to time. For
the avoidance of doubt, if Executive is employed upon expiration of the Term of
this Agreement, he shall be entitled to the Annual Bonus for such last year on a
pro-rata basis through the last date of employment, even if he is not employed
by the Corporation on the date the Annual Bonus is paid for such last year. In
his sole discretion, the Executive may elect to receive such annual bonus in
shares of common stock, par value $0.0001 per share (the “Common Stock”) of the
Corporation at the basis determined by the Compensation Committee in good faith.

  

        (c) Subject to the approval of the Compensation Committee, the Executive
will be granted an option (the “Option”) to purchase up to 50,000 shares of the
Corporation’s Common Stock at an exercise price equal to the closing price of
the Corporation’s Common Stock on the date of grant, under the Corporation’s
2018 Equity Incentive Plan (the “Plan”). The Option will be subject to the terms
and conditions of the Plan, as set forth in the Plan and the applicable
Incentive Stock Option Agreement.

 

(d) The Corporation shall pay or reimburse the Executive for all reasonable
out-of-pocket expenses actually incurred or paid by the Executive in the course
of his employment, consistent with the Corporation’s policy for reimbursement of
expenses from time to time.

  

(e) The Corporation shall execute and deliver in favor of the Executive an
indemnification agreement on the same terms and conditions entered into with the
other officers and directors of the Corporation. Such agreement shall provide
for the indemnification of the Executive for the Term of his employment and for
a period of at least six (6) years thereafter. The Corporation shall maintain
directors’ and officers’ insurance during the Term and for a period of at least
six (6) years thereafter.

 

5.           Termination.

 

(a) This Agreement and the Executive’s employment hereunder shall terminate upon
the happening of any of the following events:

 

(i)                Termination by the Corporation for Cause, Upon Death or
Disability. For purposes of this Agreement, “Cause” shall mean: (i) Executive’s
grossly negligent or willful disregard of the lawful and reasonable directives
of the Board clearly communicated to Executive and which remains uncured after
thirty (30) days’ written notice from the Corporation notifying Executive of
such gross negligence or willful misconduct in reasonable detail; (ii)
Executive’s material breach of the terms of this Agreement which remains uncured
after thirty (30) days’ written notice from the Corporation notifying Executive
of such breach in reasonable detail (and if such breach is of a nature that it
cannot reasonably be cured within thirty (30) days, as long as the cure is
commenced and continuing within such thirty (30) day period, Executive shall
have a reasonable period of time to cure such breach); (iii) engages in
misconduct that cause material harm to the financial condition or reputation of
the Corporation or any of its affiliates; or (iv) Executive pleads “guilty” or
“no contest” to or is indicted for or convicted of a felony under federal or
state law or as a crime under federal or state law which involves Executive’s
fraud or dishonesty, for which such termination shall be immediate. The
Corporation may terminate Executive’s employment for Cause immediately. The
Corporation may terminate Executive immediately upon death or upon Disability
(as defined herein) in accordance with the terms set forth in Section 5(a)(iii)
below. In the event of a termination for Cause, upon Disability (as defined
herein) or death, Executive shall be paid: (i) his then Base Salary accrued up
to and including the date of termination, paid within thirty (30) days, (ii)
unreimbursed expenses, paid in accordance with this Agreement and the
Corporation’s policies, and (iii) any accrued benefits under any Corporation
benefit plan, paid pursuant to the terms of such benefit plan (collectively, the
“Accrued Obligations”).

2
 



(ii)               Termination by the Corporation other than for Cause or
Resignation by the Executive. Either of the Corporation or Executive may
terminate the Term at any time and for any reason upon sixty (60) days written
notice, which the Corporation may waive at its discretion. If the Corporation or
the Executive terminates the Term pursuant to this Section, Executive shall be
paid the Accrued Obligations.

(iii)                Definition of Disability. For the purposes of this
Agreement, “Disability” shall mean that Executive has become physically or
mentally unable to perform his duties for the Corporation hereunder and such
incapacity has continued for a total of ninety (90) consecutive days or for any
one hundred eighty (180) days in a period of three hundred sixty-five (365)
consecutive days. 

 

6.       Intentionally Omitted.

 

7.       Intentionally Omitted.

 

8.       Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Corporation, including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how, and business plans, provided such information is not
in or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Corporation herein, the
Executive will not, at any time, during or after his employment hereunder,
reveal, divulge, or make known to any person any information acquired by the
Executive during the course of his employment, which is treated as confidential
by the Corporation, and not otherwise in the public domain. The provisions of
this Section 8 shall survive the termination of the Executive’s employment
hereunder. All references to the Corporation in Section 8 hereof shall include
any subsidiary of the Corporation.

  

9.       Intentionally Omitted.

        

10.       Miscellaneous.

 

(a) The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique, and extraordinary
character and that it would be difficult or impossible to replace such services.
Accordingly, the Executive agrees that any breach or threatened breach by him of
Section 8 of this Agreement shall entitle the Corporation, in addition to all
other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach or threatened breach. The parties
understand and intend that each restriction agreed to by the Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the
Corporation seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Corporation may have at law or in equity.

  

(b) Neither the Executive nor the Corporation may assign or delegate any of
their rights or duties under this Agreement without the express written consent
of the other; provided, however, that the Corporation shall have the right to
delegate its obligation of payment of all sums due to the Executive hereunder,
provided that such delegation shall not relieve the Corporation of any of its
obligations hereunder.

 

(c) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Corporation, supersedes, as of the Effective Date, all prior understandings and
agreements, whether oral or written, between the Executive and the Corporation
with respect to such employment, and shall not be amended, modified, or changed
except by an instrument in writing executed by the party to be charged. The
invalidity or partial invalidity of one or more provisions of this Agreement
shall not invalidate any other provision of this Agreement. No waiver by either
party of any provision or condition to be performed shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 

(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries, and permitted assigns.

 

(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

(f) All notices, requests, demands, and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third (3rd) business day after sending.

3
 



 

(g) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York.

 

(h) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the Effective Date.

  

CORPORATION:       Hoth Therapeutics, Inc.       /s/ Robb Knie   By: Robb Knie  
Title: Chief Executive Officer       EXECUTIVE:       /s/ David S. Briones  

By: David S. Briones

 



4

 